Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 09/06/2022 has been entered and carefully considered.  In this response,  Claims 1-33 are currently pending in the application. Claims 1-30 are rejected. Claims 31 to 33 have been added. Claims 1, 3-8, 10-18, 20-22, and 24-30 have been amended.

                                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, 22-23 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al. (US 2022/0312452 A1).
Regarding claims 1 and 12, Frenne discloses an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to (Fig. 13 discloses at a network node 10, comprises processor and a memory 72): map demodulation reference signals (DMRS) of a first radio access technology (RAT) to a first set of resource elements (REs) of a control resource set (CORESET) based on whether cell-specific reference signals (CRS) of a second RAT mapped to a second set of REs overlap at least partially in REs or symbols with the DMRS within the CORESET; and transmit the DMRS mapped to the CORESET (Paragraphs 0167, 0180 discloses the first RAT is New Radio, NR, and the second RAT is Long Term Evolution, LTE. In some embodiments of this aspect, the at least two PDSCHs are received in a same slot. In some embodiments of this aspect, the first PDSCH is transmitted by a first network node and the second PDSCH is transmitted by a second network node, the second network node being different from the first network node. In some embodiments of this aspect, the first PDSCH and the first set of CRS patterns are associated with at least one of a first transmission configuration indicator, TCI, state and a first code division multiplexing, CDM, group; and the second PDSCH and the second set of CRS patterns are associated with at least one of a second transmission configuration indicator, TCI, state and a second code division multiplexing, CDM, group. The first PDSCH is rate matched around resource elements associated with the first set of CRS patterns, and the second PDSCH is rate matched around resource elements associated with the second set of CRS patterns. In some embodiments, the first PDSCH is rate matched around resource elements associated with the first and second sets of CRS patterns, and the second PDSCH is rate matched around resource elements associated with the first and second sets of CRS patterns). 
Regarding claim 2, Frenne discloses further comprising a transceiver coupled to the at least one processor (Fig. 13 discloses transceiver circuitry 62 and 80 coupled to processor 68).
Regarding claim 23, Seo discloses further comprising a transceiver coupled to the at least one processor (Fig. 13 discloses transceiver circuitry 62 and 80 coupled to processor 68).
Regarding claims 22 and 27, Frenne discloses an apparatus for wireless communication at a UE, comprising: a memory; and at least one processor coupled to the memory and configured to (Fig. 13 discloses at a UE, comprises processor and a memory): An apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive demodulation reference signals (DMRS) of a first radio access technology (RAT) in a first set of resource elements (REs) of a control resource set (CORESET), wherein the DMRS of the first RAT is mapped based on whether cell-specific reference signals (CRS) of a second RAT mapped to a second set of REs overlap at least partially in REs or symbols with the DMRS within the CORESET; and measure a channel condition based on the received DMRS. (Paragraphs 0167, 0180 discloses the first RAT is New Radio, NR, and the second RAT is Long Term Evolution, LTE. In some embodiments of this aspect, the at least two PDSCHs are received in a same slot. In some embodiments of this aspect, the first PDSCH is transmitted by a first network node and the second PDSCH is transmitted by a second network node, the second network node being different from the first network node. In some embodiments of this aspect, the first PDSCH and the first set of CRS patterns are associated with at least one of a first transmission configuration indicator, TCI, state and a first code division multiplexing, CDM, group; and the second PDSCH and the second set of CRS patterns are associated with at least one of a second transmission configuration indicator, TCI, state and a second code division multiplexing, CDM, group. The first PDSCH is rate matched around resource elements associated with the first set of CRS patterns, and the second PDSCH is rate matched around resource elements associated with the second set of CRS patterns. In some embodiments, the first PDSCH is rate matched around resource elements associated with the first and second sets of CRS patterns, and the second PDSCH is rate matched around resource elements associated with the first and second sets of CRS patterns). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2022/0312452 A1) in view of Choi et al. (US 2020/0177306). 

Regarding claim 9 and 19, Frenne don’t disclose the mechanism of claims 9 and 19.
In an analogous art, Choi discloses wherein the CORESET is a CORESET#n, where n is greater than or equal to one (Figs. 5, 7, paragraph 0039 disclose CORESETs having different DMRS configurations are configured to overlap each other in a particular time and frequency domain. one or more CORESETs may be configured for a terminal by a BS). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Choi to the modified system of Frenne to provide a method and apparatus to decode a downlink control channel in a wireless communication system (Abstract, Choi).
Allowable Subject Matter
Claims 3-8, 10-11, 13-18, 20-11, 24-26 and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 22 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sengupta et al. (US 2020/0382354 A1) discloses the UE 102 monitors a set of PDCCH candidates in configured monitoring occasions in one or more configured Control Resource Sets (CORESETs) according to corresponding search space configurations. A CORESET includes a set of PRBs with a time duration of 1 to 3 OFDM symbols. The resource units Resource Element Groups (REGs) and Control Channel Elements (CCEs) are defined within a CORESET with each CCE comprising a set of REGs. Control channels are formed by aggregation of CCE(s) (Paragraph 0034). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413